

116 SRES 697 IS: Expressing support for the brave men and women of our law enforcement agencies and urging the people of the United States to “Back the Blue”.
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 697IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mr. Scott of Florida (for himself, Mr. Tillis, Mr. Cotton, Mrs. Loeffler, Ms. Ernst, Mr. Braun, Mr. Perdue, Mr. Graham, Mr. Inhofe, Mr. Daines, Mr. Cruz, Mr. Rubio, Mr. Rounds, Mr. Cornyn, Ms. McSally, and Mr. Portman) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the brave men and women of our law enforcement agencies and urging the people of the United States to “Back the Blue”.Whereas the cowardly attack on 2 Los Angeles County Sheriff’s Department deputies on September 12, 2020, is the latest example of an alarming trend of targeted violence toward Federal, State, and local law enforcement officers;Whereas, as of September 11, 2020, the Federal Bureau of Investigation reported that 37 law enforcement officers have been feloniously killed in the United States in 2020, representing a more than 20-percent increase in law enforcement homicides compared to the same period last year;Whereas more than 800,000 sworn law enforcement officers in the United States perform innumerable daily acts of bravery and service for their communities that often go entirely unreported;Whereas radical politicians, reckless media figures, and organized protest movements bent on sowing civil unrest have sought to vilify and denigrate the courageous men and women of our law enforcement agencies, while inciting, encouraging, or celebrating widespread criminal activity and violence against law enforcement officers;Whereas crime rates, including rates of violent crime, have dramatically risen in several cities across the United States as radical politicians pursue a dangerous campaign to defund the police, starving law enforcement agencies of much-needed resources to combat the growing threat to their communities;Whereas maintaining law and order is fundamental to the safety, security, and prosperity of our communities; andWhereas now is the time to Back the Blue, and express our full-throated support for the selfless work of our courageous law enforcement officers who protect all law-abiding citizens against the threats posed by criminals and violent domestic groups interested in sowing chaos and destruction: Now, therefore, be itThat the Senate—(1)expresses gratitude to the brave men and women of our Federal, State, and local law enforcement agencies who selflessly serve their communities;(2)stands united to Back the Blue and support the law enforcement agencies and officers that stand on the front lines every day to maintain law and order so that our communities can prosper;(3)condemns the perpetrators, instigators, and celebrators of violence against law enforcement officers; and(4)calls for the people of the United States to—(A)denounce the recent cowardly attack on the Los Angeles County Sheriff’s Department deputies;(B)assist in the identification and apprehension of the criminal who perpetrated the cowardly attack; and(C)pray for the speedy and full recovery of the deputies.